TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00478-CV





Catherine Peirce, Appellant


v.


Henry S. Miller Residential Services, Inc., d/b/a Henry S. Miller REALTORS;

Capitol Inspection Services, Inc.; Don Rogers; and Robert Garner, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 93-10566, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING






PER CURIAM

		Appellant Catherine Peirce and appellees Henry S. Miller Residential Services,
Inc., d/b/a Henry S. Miller REALTORS; Capitol Inspection Services, Inc.; Don Rogers; and
Robert Garner have filed an agreed motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(A).
		The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Agreed Motion
Filed:   June 21, 1995
Do Not Publish